DETAILED ACTION                                              Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                        Election/Restrictions
2.       Applicant's election with traverse of Group II in the reply filed on 10/20/21 is acknowledged.  The traversal is on the ground(s) that the search of all three groups would be without undue burden.  This is not found persuasive because the search areas and search strategies are significantly incommensurate with one another and, moreover, for the reasons same are independent/distinct as set forth in the Restriction Requirement mailed 8/20/21.
 The requirement is still deemed proper and is therefore made FINAL.                                                 EXAMINER'S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The application has been amended as follows:             Replace the Title with -- HIGH PROTEIN CURD COMPOSITION--.            In the Abstract, line 1, replace “Disclosed” with –Shown-- and lines 4 and 6, replace “disclosed” with –shown--.            In the Specification, page 1, paragraph 1, after “September 10, 2015,”, insert –now U.S. Patent No. 10349669,--.                                                     Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance:           The prior art of record neither discloses nor teaches a protein curd composition prepared from poultry or other animal sources which has the protein, hydroxyproline, and molecular weight values as set forth in the instant claims wherein said composition is prepared without extraneous enzyme and the conveyed characteristics attained in view of the process steps recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
January 25, 2022